Citation Nr: 1722475	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  12-06 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a service-connected residual scar, post right inguinal hernia surgery.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel

INTRODUCTION

The Veteran has active service from November 1982 to November 1986.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2010 rating decision by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, granting service connection for a residual scar, post right inguinal hernia surgery, with an evaluation of 10 percent, effective the date of the Veteran's claim to reopen in June 2010.

In November 2015, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

This case was previously remanded by a Board decision in April 2016 for further evidentiary development.  Having reviewed the record, the Board concludes there has been substantial compliance with its previous remand directives.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).


FINDING OF FACT

The Veteran has a single tender, unpainful, and stable residual scar, post right inguinal hernia surgery, and there is no clinical diagnosis his hernia has recurred. 


CONCLUSION OF LAW

During the appeal period, the criteria for a disability rating in excess of 10 percent for a service-connected residual scar, post right inguinal hernia surgery, were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.114, 4.118, DCs 7338, 7804 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C.A. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.  Further, the Veteran has not alleged any deficiency with the conduct of his hearing as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.114, and 4.118) were initially provided to the Veteran in the February 2012 Statement of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.  The RO rated the Veteran's post-operative residual scar under Diagnostic Code (DC) 7338-7804.  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, where both the functions affected and the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2016).

After a review of the entire record, the Board has determined that the criteria for a disability rating in excess of 10 percent for a residual scar, post right inguinal hernia surgery have not been met throughout the pendency of this appeal and the Veteran's claim must be denied.

1. The VA examinations and VA outpatient treatment notes have identified no recurrence of the Veteran's right inguinal hernia since the surgery.  The objective medical evidence the Board finds most compelling in adjudicating this claim and reaching this decision is set forth below:
a. The Veteran was afforded a VA examination in December 2010.  "No hernia was appreciated on physical examination including sitting up, coughing and checking for impulse in the inguinal canal.  No such impulse was found."  
b. In December 2015, the Veteran presented to a VA medical facility with complaints of pain and symptoms of right inguinal hernia protrusion.  Upon examination, a small inducible mass was noted in the right inguinal region during the Valsalva maneuver.  The Veteran's primary care physician referred him to General Surgery.  A recurrence of the hernia was NOT, however, diagnosed; rather, the assessment was right inguinal discomfort.
c. In January 2016, the Veteran was seen for a General Surgery consult.  The Veteran reported that his right groin pain was relieved with manual pressure.  On examination, the Veteran had no palpable right inguinal hernia ["RIH"].  The Veteran was offered a CT scan versus observation with truss.  He opted for the truss.  No diagnosis of a hernia was made, and, again, one was not shown on examination.  The Veteran was told to return if needed.  After this treatment note, the record contains no further outpatient treatment records.
d. The Veteran was afforded a second VA examination in May 2016.  Upon examination, the Veteran was tender to firm palpation at the right inguinal region; however no inguinal hernia was palpated.  In a June 2016 clarification email, the VA examiner reiterated that the Veteran showed no objective evidence of a current hernia. 
e. Although the Veteran was provided a truss (part of the criteria for a higher rating), recurrence of the hernia has not been clinically shown or diagnosed.

2. Under DC 7804, a higher evaluation of 20 percent is not warranted unless the Veteran has three or four scars that are unstable or painful; or has one or two painful or unstable scars with at least one scar being both painful and unstable.  An unstable scar is one where, for any reason, there is a frequent loss of covering of skin over the scar.  After a complete review of VA examination results and VA outpatient treatment records, the evidence shows that the Veteran has a single tender residual scar, post right inguinal hernia surgery, which is neither painful nor unstable.  The Veteran is ineligible for a rating in excess of 10 percent for a residual scar, post right inguinal hernia surgery.  The objective medical evidence the Board finds most compelling in adjudicating this claim and reaching this decision is set forth below:
a. The Veteran was afforded a VA examination in December 2010.  He indicated his surgical scar was tender and irritated but not truly painful.  There was no loss of skin covering the scar site.  Upon examination, one scar was documented in the right lower quadrant, linear in contour, and measuring 6 cm x 3 mm.  It was mildly tender but nonadherent.  Its texture was slightly firm.  There were no ulcerations.  The scar was neither elevated nor depressed, and appeared superficial, with no inflammation, edema, or keloid formation present.  Its color was hypopigmented.  The scar did not cause induration, inflexibility, or limitation of motion/function.
b. Neither the December 2015 or January 2016 treatment records discussed above noted any surgical scar abnormalities or complaints.  
c. The Veteran was afforded a second VA examination in May 2016.  Upon examination, the scar measured 10.3 cm x 0.5 cm and was not painful or unstable.  

3. The Board has considered other DCs pertaining to scars in order to provide the Veteran with the highest disability rating possible; however, the Veteran's scar does not cause disfigurement of the head, face, or neck; does not cover an area exceeding 12 square inches or 77 square centimeters; does not cause any limitation of function; and is not unstable.  38 C.F.R. § 4.118 (2016); DCs 7800-7802 (2016).

4. The Board has considered the Veteran's statements, including those offered at his November 2015 hearing and in his November 2016 written correspondence.  From the outset, the Board notes that as a layperson, the Veteran is competent and capable of observing, for example, that he feels tenderness or irritation around the incision scar of his right inguinal hernia repair.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the objective evidence outlined above does not support that the demonstrated symptomatology associated with the post-operative residual scar of a right inguinal hernia repair is of a degree warranting an increased schedular rating.  Although the Veteran reports sometimes feeling a bulge at the previous hernia site, multiple evaluations have shown no actual hernia has recurred.   Since determining the degree of the Veteran's impairment hinges on evaluation of the clinically significant symptoms and objectively measurable criteria under the rating schedule, the Board affords greater evidentiary weight to the contemporaneous medical records and objective examinations by health professionals over the Veteran's subjective lay statements.


In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for a service-connected residual scar, post right inguinal hernia surgery, is denied. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


